BARROW, Justice
(dissenting).
I agree that the trial court had jurisdiction of the parties, and the subject matter of the suit, but I disagree with affirmance of the judgment on the facts shown by the record in this cause.
Appellee was on June 25, 1959, granted a divorce from appellant, and was awarded the custody of their two children. Thereafter, appellant filed suit to change the custody of said children. The record does not show when that suit was filed, but the judgment therein, dated June 22, 1960, is in the record to show that on account of appellee’s conduct it was to the best interest of the children that their custody and control be taken away from her and awarded to appellant. Accordingly, the court took such custody and control away from appel-lee and awarded same to appellant. Immediately after the court’s decision, appellee took the children and in company with one Cotton Wood, her alleged fiancé, a married man, with a wife and four children, left the State of New Mexico by automobile, to parts not revealed by this record, ex *402cept that they did go to the State of Arkansas, and finally arrived in Alice, Texas, where she has been staying. A duly authenticated copy of the decree of the District Court of Lea County, New Mexico-, was introduced in evidence and is in the record in this cause.1 The validity and binding effect of that judgment is not in any way attacked by appellee. The judgment shows on its face that it is based upon misconduct of appellee, which required, in the best interest of the children, that they be removed from her custody.
Appellant filed this suit in the District Court of Jim Wells County, Texas, relying upon and in an effort to enforce the judgment of the New Mexico- District Court, rendered after a hearing at which appellee appeared in person and by her counsel, and at which time all parties were resident citizens of that State. We are required to give that judgment full faith and credit. Art. 4, § 1, Constitution of the United States. Therefore, when appellant invoked the jurisdiction of the Texas Court, by his application for habeas corpus to secure the possession of his children, he was then and there their lawful custodian and entitled to them, unless and until appellee, by her cross-action, alleged and proved that (1) there had been a change of circumstances since the New Mexico decree, (2) that such changed circumstances were material, and (3) that the material changes were such as to require a change in the custody of the children, considering their best interest and welfare. Ex parte Eaton, 151 Tex. 581, 252 S.W.2d 557, and numerous authorities cited therein. Son v. McConnell, Tex.Civ.App., 228 S.W.2d 290; Leonard v. Leonard, Tex.Civ.App., 218 S.W.2d 296; Bezner v. Sawyer, Tex.Civ.App., 217 S.W.2d 858. Under ordinary circumstances I am in complete agreement with the statement in the majority opinion: “In the absence of a showing that the mother is positively disqualified to have the custody of her children of the tender ages of two and three years, she should be given their custody.” It is not only the law, but sound public policy in keeping with natural law. But when a court of competent jurisdiction, in a proceeding in which the mother was present and represented by counsel in a full and fair hearing, has found and rendered judgment that she has so conducted or misconducted herself as to- positively disqualify herself to have such .custody, the judgment is res judicata and extinguishes her right and privilege. The burden of proof is on her in a subsequent proceeding to show material changes that require, in the interest of the children, that their custody be changed. That is also unquestionably the law of Texas. In the absence of proof that the laws of the State of New Mexico are different, we must presume that such is the law of New Mexico-. Rule 184a, Texas *403Rules of Civil Procedure; Milner v. Schaefer, Tex.Civ.App., 211 S.W.2d 600, error refused.
Coming to the matter of change in conditions and circumstances, it is undisputed that upon learning she had lost the custody of these children, she hurriedly took off with this man Cotton Wood and wandered about through three or four States, staying with some of her relatives and some of his relatives, finally landing in Alice, Texas, where at present she resides in a rented apartment paid for by her aunt, Mrs. Taylor, and, according to her own testimony, she is entirely dependent upon the bounty of others for the support of herself and the children. She has no funds, no property, and no employment. Appellee and said Wood are now under bond pending hearing on extradition in felony charges in the State of New Mexico. I agree, that in so far as the prosecution of a criminal case is concerned, as stated in the majority opinion, she is presumed to be innocent, but this does not add to her stature as a proper person to be awarded the custody of these children. As for the change of appellant’s condition, the only change is that he got a better job in Lincoln, Nebraska, than he had in New Mexico. His mother will go with him to Nebraska, and will stay with him until he can get a proper person to look after the children while he is working. He testified that if that plan does not work out, he will go back to New Mexico, where his mother can continue to assist him with the children. So we find that the only change in conditions and circumstances of either party, at most, is a change of post office address. Appellant’s change brought about by a better job, and appellee’s brought about by her own misconduct.
I cannot agree with the statement in the majority opinion that it is a fair deduction from the evidence, even the evidence quoted in the opinion, that the judgment in New Mexico was not rendered until the date the decree was filed, August 30, 1960. I find nothing in the record to justify such deduction. Appellee testified that her lawyer informed her that the judge had awarded the children to her husband. Appellant testified that his lawyer informed him the same thing, and that when he went to look for the children they were gone. The fact that the date of the filing with the clerk might determine the date which controls the matter of timely appeals, etc., is no proof of the date of rendition of the judgment. See, Rule 306a, T.R.C.P. The majority opinion apparently attaches much importance to appellee’s being able to get out of the State of New Mexico, or at least Lea County, before the judgment was rendered, if such was a fact. In my opinion, so far as the merits of this case are concerned, it is immaterial whether she got out before or after the judgment was rendered. She knew she had lost the case and fled the State in utter contempt of the judicial processes of that State.
I cannot agree that the facts set out in the majority opinion, or any other facts in this record, are sufficient to show that such a material change of conditions and circumstances has occurred in the short period of time between the judgment in New Mexico and the trial in Alice, Texas, as would require in the best interest and welfare of the children that the custody be changed. Appellee testified that she knew of no change of her conditions which existed back in June in New Mexico, as opposed to her conditions at the time she testified, and that actually there had been no change, other than that she had changed her residence. She also testified that she knew of no change of conditions as to her husband, except that she had been informed that he had changed jobs and no longer lives in New Mexico. The fact that she loves the children, and is the only mother they have ever known, is hardly a change of conditions. Surely, that is not a newborn relationship. The statement in the majority opinion that “There is nothing in the record to show that the mother is an unfit person to have the care of her children,” is not supported by this record. There is in the record a judgment finding her disqualified. Added thereto is her own testimony that there has been no change since that *404judgment. In her testimony she makes no pretense of reformation, or that her personal conduct has improved. The inference that appellant left his wife and children is not justified by the record. Appellee testified that they were separated off and on for a couple of years, “and we stopped living together approximately two weeks after my baby girl was born.” Appellee testified that prior to the divorce appellant’s mother kept the boy some, not for a long time, but overnight. She also testified: “After the divorce he was — I permitted to — I permitted them to get him, get my children, from Friday night at six o’clock until Saturday night at six o’clock.” When a father keeps his own children for a night and a day each week for approximately a year, it seems to me the conclusion that he is little more than a stranger is hardly justified. At any rate these facts, if they existed at all, existed prior to the New Mexico decree, and cannot be considered as changed conditions.
Since the trial court in this case, after presumably making implied findings of changed conditions requiring a change of custody from the father to the mother, also decreed that the father “shall have the right to have the children with him for a visit from June 15 at 8:00 o’clock A.M. of each year to July 15, at 8:00 o’clock A.M. of each year,” and then provided that he must receive the children at appellee’s home and return them to her home, and since that judgment has been affirmed by the majority of this Court, it seems to me that the apparent anxiety concerning the safety and well being of these children while in the hands of some well-selected baby sitter in Lincoln, Nebraska, is somewhat over emphasized.
In my opinion, the holding of this Court in Leonard v. Leonard, supra, is applicable and should control here. In that case, a divorce proceeding, upon an agreed judgment the Court gave custody of the child to the father. One hundred and ten days later the mother filed suit to change the custody to herself. The only change in the situation of either party was that she had changed employment, whereby she could be at home with the child all day, whereas, she previously worked away from her home in the daytime and could be with the child only at night. In the instant case appellee filed her cross-action seeking a change of custody one hundred and forty-one days after the beginning of the hearing in the previous case, and only forty-nine days after the date of filing the judgment with the clerk of that court, if that be regarded as the date of rendition. I think the following language in the Leonard case is peculiarly pertinent: “Such frequent hearings as to the custody of children should be discouraged and not encouraged.” [218 S. W.2d 301.] The Court further said:
“It was never intended that a solemn judgment such as the one entered in the divorce proceedings agreed to by all the parties and not appealed from should be so soon set aside upon such slight change of conditions as are found in this case.”
In my opinion, this case has been disposed of by the trial court and the majority of this Court on the wrong theory of law. It is obvious that they have disregarded or overlooked the judgment of the New Mexico Court, and treated the case as though the parties were on equal standing and placed the burden of proof on appellant to show appellee’s unfitness.
This is not a case in which parents, who are resident citizens of different states, are attempting to litigate in their respective states. In this case both parties, as well as their respective parents, were resident citizens of New Mexico, and had been long prior to this controversy, until appellee became a fugitive from that state, for the sole purpose of evading the execution of the judgment of the court. Under the undisputed evidence in this case, together with the legitimate inferences to be drawn therefrom, it is my opinion that the trial judge abused his discretion in this case. The judgment should be reversed and rendered.
I respectively dissent.

. “In the District Court of Dea County State of New Mexico




“Order Modifying Judgment

“This matter came on for hearing this 22nd day of June, 1960, upon the written application of the defendant, James V. Short, Jr., to modify the Judgment entered in this cause on June 25, 1959, to give him the custody of the children for the reason that the mother has conducted herself in such a manner that it is to the best interest of the minor children that their custody and control be taken away from the plaintiff and awarded to the defendant; plaintiff appearing in person and by her attorneys, Neal & Neal, and the defendant and applicant appearing in person and by his attorneys, Williams, Johnson & Houston, and the Court, after hearing the testimony and being fully advised in the premises, finds that it would be to the best interest of the children that the custody be taken from the mother, plaintiff, and given to their father, defendant.
“It is, therefore, ordered, adjudged and decreed that the custody and control of the minor children of the parties, James Eldon Short and Sherrie Dynn Short, be and the same is hereby taken from the mother, plaintiff, and given to the father, defendant; to all of which the plaintiff, Barbara Short, excepts.
“Done in open court.
“/s/ John R. Brand
Judge of the District Court”